
	

113 HR 490 IH: Visa Waiver Program Enhanced Security and Reform Act
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 490
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Quigley (for
			 himself, Mr. Chabot,
			 Mr. Schneider,
			 Mr. Higgins,
			 Ms. Kaptur,
			 Mr. Kinzinger of Illinois,
			 Mr. Lipinski,
			 Ms. Schakowsky,
			 Mr. Schock,
			 Mr. Shimkus,
			 Mr. Gutierrez,
			 Mr. Keating,
			 Mr. Amash,
			 Mr. Heck of Nevada,
			 Ms. Norton,
			 Mr. Smith of Washington,
			 Ms. Wasserman Schultz,
			 Mrs. Carolyn B. Maloney of New York,
			 and Mr. Foster) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend section 217 of the Immigration and Nationality
		  Act to modify the visa waiver program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Visa Waiver Program Enhanced Security
			 and Reform Act.
		2.Visa waiver program
			 enhanced security and reform
			(a)DefinitionsSection
			 217(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(1))
			 is amended to read as follows:
				
					(1)Authority to
				designate; definitions
						(A)Authority to
				designateThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may designate any country as a program country if
				that country meets the requirements under paragraph (2).
						(B)DefinitionsIn
				this subsection:
							(i)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(I)the Committee on
				Foreign Relations, the Committee on Homeland Security and Governmental Affairs,
				and the Committee on the Judiciary of the Senate; and
								(II)the Committee on
				Foreign Affairs, the Committee on Homeland Security, and the Committee on the
				Judiciary of the House of Representatives.
								(ii)Overstay
				rate
								(I)Initial
				designationThe term overstay rate means, with
				respect to a country being considered for designation in the program, the ratio
				of—
									(aa)the
				number of nationals of that country who were admitted to the United States on
				the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of
				authorized stay ended during a fiscal year but who remained unlawfully in the
				United States beyond such periods; to
									(bb)the
				number of nationals of that country who were admitted to the United States on
				the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of
				authorized stay ended during that fiscal year.
									(II)Continuing
				designationThe term overstay rate means, for each
				fiscal year after initial designation under this section with respect to a
				country, the ratio of—
									(aa)the
				number of nationals of that country who were admitted to the United States
				under this section or on the basis of a nonimmigrant visa under section
				101(a)(15)(B) whose periods of authorized stay ended during a fiscal year but
				who remained unlawfully in the United States beyond such periods; to
									(bb)the
				number of nationals of that country who were admitted to the United States
				under this section or on the basis of a nonimmigrant visa under section
				101(a)(15)(B) whose periods of authorized stay ended during that fiscal
				year.
									(III)Computation of
				overstay rateIn determining the overstay rate for a country, the
				Secretary of Homeland Security may utilize information from any available
				databases to ensure the accuracy of such rate.
								(iii)Program
				countryThe term program country means a country
				designated as a program country under subparagraph
				(A).
							.
			(b)Technical and
			 conforming amendmentsSection 217 of the Immigration and
			 Nationality Act (8
			 U.S.C. 1187) is amended—
				(1)by striking
			 Attorney General each place the term appears (except in
			 subsection (c)(11)(B)) and inserting Secretary of Homeland
			 Security; and
				(2)in subsection
			 (c)—
					(A)in paragraph
			 (2)(C)(iii), by striking Committee on the Judiciary and the Committee on
			 International Relations of the House of Representatives and the Committee on
			 the Judiciary and the Committee on Foreign Relations of the Senate and
			 inserting appropriate congressional committees;
					(B)in paragraph
			 (5)(A)(i)(III), by striking Committee on the Judiciary, the Committee on
			 Foreign Affairs, and the Committee on Homeland Security, of the House of
			 Representatives and the Committee on the Judiciary, the Committee on Foreign
			 Relations, and the Committee on Homeland Security and Governmental Affairs of
			 the Senate and inserting appropriate congressional
			 committees; and
					(C)in paragraph (7),
			 by striking subparagraph (E).
					(c)Designation of
			 program countries based on overstay rates
				(1)In
			 generalSection 217(c)(2)(A) of the Immigration and Nationality
			 Act (8 U.S.C.
			 1187(c)(2)(A)) is amended to read as follows:
					
						(A)General
				numerical limitations
							(i)Low nonimmigrant
				visa refusal rateThe percentage of nationals of that country
				refused nonimmigrant visas under section 101(a)(15)(B) during the previous full
				fiscal year was not more than 3 percent of the total number of nationals of
				that country who were granted or refused nonimmigrant visas under such section
				during such year.
							(ii)Low
				nonimmigrant overstay rateThe overstay rate for that country was
				not more than 3 percent during the previous fiscal
				year.
							.
				(2)Qualification
			 criteriaSection 217(c)(3) of such Act (8 U.S.C. 1187(c)(3))
			 is amended to read as follows:
					
						(3)Qualification
				criteriaAfter designation as a program country under section
				217(c)(2), a country may not continue to be designated as a program country
				unless the Secretary of Homeland Security, in consultation with the Secretary
				of State, determines, pursuant to the requirements under paragraph (5), that
				the designation will be
				continued.
						.
				(3)Initial
			 periodSection 217(c) of such Act is further amended by striking
			 subsection (c)(4).
				(4)Continuing
			 designationSection 217(c)(5)(A)(i)(II) of such Act (8 U.S.C.
			 1187(c)(5)(A)(i)(II)) is amended to read as follows:
					
						(II)shall determine,
				based upon the evaluation in subclause (I), whether any such designation under
				subsection (d) or (f), or probation under subsection (f), ought to be continued
				or
				terminated;
						.
				(5)Computation of
			 visa refusal rates; judicial reviewSection 217(c)(6) of such Act
			 (8 U.S.C.
			 1187(c)(6)) is amended to read as follows:
					
						(6)Computation of
				visa refusal rates and judicial review
							(A)Computation of
				visa refusal ratesFor purposes of determining the eligibility of
				a country to be designated as a program country, the calculation of visa
				refusal rates shall not include any visa refusals which incorporate any
				procedures based on, or are otherwise based on, race, sex, or disability,
				unless otherwise specifically authorized by law or regulation.
							(B)Judicial
				reviewNo court shall have jurisdiction under this section to
				review any visa refusal, the Secretary of State’s computation of a visa refusal
				rate, the Secretary of Homeland Security’s computation of an overstay rate, or
				the designation or nondesignation of a country as a program
				country.
							.
				(6)Visa waiver
			 informationSection 217(c)(7) of such Act (8 U.S.C. 1187(c)(7))
			 is amended—
					(A)by striking
			 subparagraphs (B) through (D); and
					(B)by striking
			 waiver
			 information.— and all that follows through In
			 refusing and inserting waiver information.—In refusing.
					(7)Waiver
			 authoritySection 217(c)(8) of such Act (8 U.S.C. 1187(c)(8)) is amended to
			 read as follows:
					
						(8)Waiver
				authorityThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may waive the application of paragraph (2)(A)(i)
				for a country if—
							(A)the country meets
				all other requirements of paragraph (2);
							(B)the Secretary of
				Homeland Security determines that the totality of the country's security risk
				mitigation measures provide assurance that the country's participation in the
				program would not compromise the law enforcement, security interests, or
				enforcement of the immigration laws of the United States;
							(C)there has been a
				general downward trend in the percentage of nationals of the country refused
				nonimmigrant visas under section 101(a)(15)(B);
							(D)the country
				consistently cooperated with the Government of the United States on
				counterterrorism initiatives, information sharing, preventing terrorist travel,
				and extradition to the United States of individuals (including the country's
				own nationals) who commit crimes that violate United States law before the date
				of its designation as a program country, and the Secretary of Homeland Security
				and the Secretary of State assess that such cooperation is likely to continue;
				and
							(E)the percentage of
				nationals of the country refused a nonimmigrant visa under section
				101(a)(15)(B) during the previous full fiscal year was not more than 10 percent
				of the total number of nationals of that country who were granted or refused
				such nonimmigrant
				visas.
							.
				(d)Termination of
			 designation; probationSection 217(f) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1187(f)) is amended to read as follows:
				
					(f)Termination of
				designation; probation
						(1)DefinitionsIn
				this subsection:
							(A)Probationary
				periodThe term probationary period means the fiscal
				year in which a probationary country is placed in probationary status under
				this subsection.
							(B)Program
				countryThe term program country has the meaning
				given that term in subsection (c)(1)(B).
							(2)Determination,
				notice, and initial probationary period
							(A)Determination of
				probationary status and notice of noncomplianceAs part of each
				program country’s periodic evaluation required by subsection (c)(5)(A), the
				Secretary of Homeland Security shall determine whether a program country is in
				compliance with the program requirements under subparagraphs (A)(ii) through
				(F) of subsection (c)(2).
							(B)Initial
				probationary periodIf the Secretary of Homeland Security
				determines that a program country is not in compliance with the program
				requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2), the
				Secretary of Homeland Security shall place the program country in probationary
				status for the fiscal year following the fiscal year in which the periodic
				evaluation is completed.
							(3)Actions at the
				end of the initial probationary periodAt the end of the initial
				probationary period of a country under paragraph (2)(B), the Secretary of
				Homeland Security shall take 1 of the following actions:
							(A)Compliance
				during initial probationary periodIf the Secretary determines
				that all instances of noncompliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in
				the latest periodic evaluation have been remedied by the end of the initial
				probationary period, the Secretary shall end the country’s probationary
				period.
							(B)Noncompliance
				during initial probationary periodIf the Secretary determines
				that any instance of noncompliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in
				the latest periodic evaluation has not been remedied by the end of the initial
				probationary period—
								(i)the Secretary may
				terminate the country’s participation in the program; or
								(ii)on an annual
				basis, the Secretary may continue the country’s probationary status if the
				Secretary, in consultation with the Secretary of State, determines that the
				country’s continued participation in the program is in the national interest of
				the United States.
								(4)Actions at the
				end of additional probationary periodsAt the end of all
				probationary periods granted to a country pursuant to paragraph (3)(B)(ii), the
				Secretary shall take 1 of the following actions:
							(A)Compliance
				during additional periodThe Secretary shall end the country’s
				probationary status if the Secretary determines during the latest periodic
				evaluation required by subsection (c)(5)(A) that the country is in compliance
				with the program requirements under subparagraphs (A)(ii) through (F) of
				subsection (c)(2).
							(B)Noncompliance
				during additional periodsThe Secretary shall terminate the
				country's participation in the program if the Secretary determines during the
				latest periodic evaluation required by subsection (c)(5)(A) that the program
				country continues to be in noncompliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2).
							(5)Effective
				dateThe termination of a country's participation in the program
				under paragraph (3)(B) or (4)(B) shall take effect on the first day of the
				first fiscal year following the fiscal year in which the Secretary determines
				that such participation shall be terminated. Until such date, nationals of the
				country shall remain eligible for a waiver under subsection (a).
						(6)Treatment of
				nationals after terminationFor purposes of this subsection and
				subsection (d)—
							(A)nationals of a
				country whose designation is terminated under paragraph (3) or (4) shall remain
				eligible for a waiver under subsection (a) until the effective date of such
				termination; and
							(B)a waiver under
				this section that is provided to such a national for a period described in
				subsection (a)(1) shall not, by such termination, be deemed to have been
				rescinded or otherwise rendered invalid, if the waiver is granted prior to such
				termination.
							(7)Consultative
				role of the secretary of stateIn this subsection, references to
				subparagraphs (A)(ii) through (F) of subsection (c)(2) and subsection (c)(5)(A)
				carry with them the consultative role of the Secretary of State as provided in
				those
				provisions.
						.
			(e)Review of
			 overstay tracking methodologyNot later than 180 days after the
			 date of the enactment of this Act, the Comptroller General of the United States
			 shall conduct a review of the methods used by the Secretary of Homeland
			 Security—
				(1)to track aliens
			 entering and exiting the United States; and
				(2)to detect any such
			 alien who stays longer than such alien's period of authorized admission.
				(f)Evaluation of
			 electronic system for travel authorizationNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Homeland Security
			 shall submit to Congress—
				(1)an evaluation of
			 the security risks of aliens who enter the United States without an approved
			 Electronic System for Travel Authorization verification; and
				(2)a
			 description of any improvements needed to minimize the number of aliens who
			 enter the United States without the verification described in paragraph
			 (1).
				(g)Sense of
			 Congress on priority for review of program countriesIt is the
			 sense of Congress that the Secretary of Homeland Security, in the process of
			 conducting evaluations of countries participating in the visa waiver program
			 under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187),
			 should prioritize the reviews of countries in which circumstances indicate that
			 such a review is necessary or desirable.
			
